DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/977,780, filed 09/02/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed 07/12/2022, has been entered.  Claims 10-13 have been cancelled.  Claims 1-9 and 14-17 are now pending in this application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO2019179232A1) in view of Lee (WO-2018147603-A1) (refer to enclosed documents for citations).
Regarding claim 1,
Wang teaches a battery cell [014], comprising:
an electrode assembly (Fig. 1, 20),
comprising a main body portion (Fig. 1, top surface of 20),
and a tab connected to the main body portion (Fig 1, 21; [0035]),
and an insulating support plate (Fig. 1, 10; [038], “support and insulate”),
comprising a first support portion (Fig. 1, 11),
and a second support portion connected to the first support portion (Fig. 1, 13);
the first support portion protrudes in a direction approaching the main body portion relative to the second support portion, (Fig. 3, 11, 13; [038]),
 such that a first gap is formed between the second support portion (Fig. 3, 13) and the main body portion (Fig. 1, 20),
 and at least a portion of the tab is located in the first gap (Fig. 1, 21; [037], “the tabs 21 extend around the end of the support plate 13”).
comprising a terminal (Fig. 1, 70; [061]), but fails to teach a connecting sheet configured to electrically connect the tab and the electrode terminal; and an insulating member disposed between the insulating support plate and the connecting sheet, wherein the insulating support plate further comprises a carrying portion , the carrying portion protruding in a direction approaching the connecting sheet relative to the first support portion, and wherein the carrying portion and the connecting sheet together limit a position of the insulating member.
Lee teaches an electrode terminal (Fig. 5, 512) and a connecting sheet (Fig. 1, 511; [076]), wherein the connecting sheet is configured to electrically connect the tab (Fig. 1, G11, G12) and the electrode terminal (Fig. 1, 512), which serves, in part, to better integrate with the insulation (Fig. 5, 70, 22) for the electrode assembly [012].  Lee teaches the electrode terminal further comprising an insulating member (Fig. 2, 70, 71; [049]) disposed between the insulating support plate (Fig. 2, 20) and the connecting sheet (Fig. 2, 511), wherein the insulating support plate further comprises a carrying portion (Fig. 5, 23; [057]), the carrying portion protrudes in a direction approaching the connecting sheet (Fig. 5, 511), the carrying portion and the connecting sheet together limit a position of the insulating member (Fig. 2, 71; it is the examiner’s position that the position of the insulating member is fixed because it is in between the carrying portion and connecting sheet). Lee teaches the elements thereof to secure the insulating sheet [see background], preventing the electrode assembly from shorting.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to have combined the insulation assembly of Lee, including the connecting sheet, insulating member, and insulating support plate, with the battery of Wang in order to better protect the battery from a short. 


    PNG
    media_image1.png
    432
    740
    media_image1.png
    Greyscale
Regarding claim 2,

Wang teaches the battery cell according to claim 1 (see elements of claim 1 above), wherein the tab comprises a first tab section connected to the main body section (annotated Fig. 2, “first tab portion”) and a second tab section (annotated Fig. 2, “second tab portion”) located on a side of the first tab section away from the main body portion (annotated Fig. 2, “first tab portion”; see element of claim 1 as described above), the first tab section is located in the first gap (annotated Fig. 2, “first gap”).
Regarding claim 3,
Wang teaches the battery cell according to claim 2 (see elements of claim 2 above), wherein the second tab section is located on a side of the second support portion away from the first tab section (annotated Fig. 2, “second tab portion”; see elements of claim 2 above).
Regarding claim 4,
Wang teaches the battery cell according to claim 1 (see elements of claim 1 above), wherein the first support portion abuts against the main body portion (see elements of claim 1; [036])
Regarding claim 5,
Wang teaches the battery cell according to claim 1 (see elements of claim 1 above), wherein the first support portion and the second support portion are both flat (Fig. 1, 11, 13), and the first support portion and the second support portion are parallel to each other (see elements of claim 1 above; [047], “parallel”).
Regarding claim 6,
Wang teaches the battery cell according to claim 1 (see elements of claim 1 above), wherein one or more second support portions are provided on each of two sides of the first support portion (see elements of claim 1 above; annotated Fig. 2, “second gap”).
Regarding claim 7,
Wang teaches the battery cell according to claim 6 (see elements of claim 6 above), wherein each of two sides of the first support portion is provided with two second support portions (Fig. 1, 13; see elements of claim 6 above), and there is a second gap between the two second support portions on the same side of the first support portion (annotated Fig. 2; see elements of claim 2 above).
Regarding claim 8,
Wang teaches the battery cell according to claim 1 (see elements of claim 1 above), further comprising a cover plate assembly (Fig. 1, 50, 60, 16) and a case (Fig. 1, 40) in which the electrode assembly (Fig. 1, 20) and the insulating support plate (Fig. 1, 10) are disposed, the case (Fig. 1, 40) has an opening (Fig. 1, between 40 and 50), the cover plate assembly is configured to seal the opening (Fig. 1, 50), the first support portion (Fig. 5, 11) is provided with a hook (Fig. 5, 61; [044]), and the cover plate assembly (30) is provided with a first groove (Fig. 5, 15; [044], “escaping groove”), wherein the hook is inserted into the first groove to connect the insulating support plate and the cover plate assembly (Fig. 5, 60; [044], “latch 61 passes… through escape slot 15 and extends to latching plate 16”)
Regarding claim 9,
Wang teaches the battery cell according to claim 8 (see elements of claim 8 above), wherein the first support portion (Fig. 5, 11) is provided with a second groove (Fig. 5, 161; [044]), and the hook is disposed in the second groove ([044], “The buckle 61 cooperates with the positioning slot 161 to fix the insulating plate 60 and the inner spacer 10”).
Regarding claim 14,
Modified Wang teaches a battery module [002], comprising the battery cell according to claim 1 (see claim 1 as described above).	
Regarding claim 16,
Modified Wang teaches a device using a battery cell as a power source ([004], electric vehicle), the device comprising the battery cell according to claim 1 (see elements of claim 1 as described above).
Regarding claim 17,
Modified Wang teaches an assembly method of the battery cell according to claim 1 (see elements of claim 1 as described above), comprising: placing the insulating support plate (Lee, Fig. 1, 20)  on one side of the main body portion (Lee, top surface of 10) and placing the first support portion closer to the main body portion (see elements of claim 1) than the second support portion to form a first gap between the second support portion and the main body portion (see elements of claim 1), and folding the tab to make at least a portion of the tab located in the first gap ( [037], see elements of claim 1).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO2019179232A1) in view of Lee (WO-2018147603-A1) and Umeyama (US 20160380299A1) (refer to enclosed documents for citations).
Regarding claim 15,
Modified Wang teaches the battery module according to claim 14 (see elements of claim 14 as described above) but fails to teach the battery module used in a battery pack.  Umeyama teaches a battery pack using a plurality of battery modules to improve output and cycle characteristics (Fig. 11, 200; [0024]). Accordingly, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the battery modules of Wang into a battery pack as taught by Umeyama to improve output and cycle characteristics.
Response to Arguments
Applicant’s arguments, see Remarks filed 07/12/2022, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 103, have been fully considered and are persuasive due to the applicant’s amendments of the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made on claim 1 under 35 U.S.C 103. 
Applicant argues that Wang is deficient in teaching the limitations of original claims 10-13 that have been newly amended into claim 1.  However, this is not persuasive, as the amendments have changed the original scope such that finality is allowed; claim 1 is now rejected under U.S.C. 103 in view of Lee. 
Applicant argues that it is unclear that the carrying portion and connecting sheet limit position of the insulating member, given that the carrying portion supports tabs G11 and G12, and that the insulting member 71 has middle openings in which the connecting sheet may penetrate.  However, this is not persuasive, as the function of supporting tabs G11 and G12 does not preclude the carrying portion from limiting vertical displacement of the insulating sheet, considering that broadest reasonable interpretation of the term “limiting the position” which only requires that two objects be near to each other and that there is at least one possible situation (such as impact) where the position of the object is limited by the other.  The opening in 71 where the connecting sheet may penetrate does not preclude the insulating member from being in the middle of the two elements, as shown in Fig. 1 and 2 where 511 clearly has regions outside of the insulating member, and such regions penetrating the connecting sheet further limit the horizontal displacement of the sheet. Accordingly, due to the clear establishment of motivation with an improved insulation design, the motivation for combining the elements taught in Lee is well defined.
Applicant argues that all other claims should be allowable based off an allowable claim 1.  However, this is not persuasive, as the rejection on claim 1 has been sustained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728